Citation Nr: 0008108	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  94-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for the 
veteran's strained left (minor) coracoclavicular joint, 
currently assigned a noncompensable evaluation.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1974 
and from March 1991 to January 1992.  The record also shows 
that the veteran had periods of active duty for training from 
January 1985 to March 1991.



REMAND

Review of the veteran's claims file reveals that the RO 
reduced the veteran's 10 percent evaluation for a strain of 
the left coracoclavicular joint to a noncompensable 
evaluation in a January 1994 rating decision.  The reasons 
and bases given for the RO's reduction stated that VA 
examination findings of September 1993 revealed a prominent 
lateral left clavicle without tenderness, instability, or 
limitation of motion.  In the absence of any significant 
impairment of function of the left shoulder, a zero percent 
evaluation was assigned.  The veteran filed an appeal as to 
this rating action, and in his VA Form 9 (Appeal to Board of 
Veterans' Appeals) he stated that the RO did not explain, so 
that it could be understood, how the present condition of his 
left shoulder differed from its condition in 1987, when the 
veteran was assigned his 10 percent evaluation.

38 C.F.R. § 3.105(e) (1999) provides that where a reduction 
in evaluation of a service-connected disability or 
employability status is considered warranted, and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued, effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In turn, 38 C.F.R. § 3.105(i) (1999) provides that in the 
advance written notice concerning proposed actions under 
paragraphs (d) through (h) of this section, the beneficiary 
will be informed  that he or she will have an opportunity for 
a predetermination hearing, provided that a request for such 
a hearing is received by VA within 30 days from the date of 
the notice.  If a predetermination hearing is timely 
requested, benefit payments shall be continued at the 
previously established level, pending a final determination 
concerning the proposed action.

Here, the Board finds no evidence that the RO complied with 
the regulatory requirements just outlined.  It did not 
propose to reduce the veteran's disability rating.  Rather, 
the RO effectuated its determination to reduce the veteran's 
disability rating in the January 1994 rating decision, which 
the Board notes was the first and only notification to the 
veteran of this action.  The RO did not inform the veteran 
that he had 60 days from notification for the presentation of 
additional evidence to show that his compensation payments 
should be continued at their present level, nor did the RO 
inform the veteran that he had the right to request a 
predetermination hearing, prior to a final determination 
concerning the proposed action.  In effect, the RO failed to 
comply with mandated procedural requirements concerning a 
proposed reduction in an assigned evaluation.

Admittedly, the record developed subsequent to receipt of the 
veteran's notice of disagreement as to the RO's January 1994 
determination indicates that the RO considered the veteran's 
disagreement with its action as a claim for an increased 
rating, and it provided him with notice of applicable 
schedular criteria, and subsequently, the issue on appeal was 
certified as entitlement to a compensable evaluation.  
However, the Board cannot ignore the glaring procedural 
errors found upon review of the veteran's claims file in 
connection with the issue of entitlement to a compensable 
evaluation.  These procedural errors must be addressed first.  
As such, the Board has reframed the issue currently for 
consideration.  Further, the Board cannot help but question 
the veteran's ability to challenge a reduction in his 
benefits, given that he was never provided with the 
appropriate law and regulations concerning reduction and 
restoration.

In light of the above, then, the issue of entitlement to 
restoration of a 10 percent evaluation for the veteran's 
strained left (minor) coracoclavicular joint, currently 
assigned a noncompensable evaluation, will not be decided 
pending a REMAND for the following actions:

The RO should review the veteran's claim 
as to the propriety of a reduction in the 
veteran's assigned disability rating, 
from 10 percent to zero, in light of the 
mandated procedural requirements of 
38 U.S.C.A. § 3.105 (1999).

If the veteran's claim remains in a 
denied status, i.e., the RO determines 
that its reduction in benefits was 
proper, the veteran should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such action.  The 
applicable response time should be 
allowed.

No action is required of the veteran until he is otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



